Citation Nr: 1243270	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  07-04 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a respiratory or lung disorder, to include asbestosis and emphysema, claimed as a result of exposure to asbestos.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from August 1960 to August 1963.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied the claim.  

The claim was remanded by the Board in November 2010 for additional development.  The actions directed by the Board have been accomplished and the matter returned for appellate review.  

The issue of entitlement to service connection for anxiety on a secondary basis has been raised by the record, see October 2003 VA Form 21-4138, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  There is no clinical evidence that the Veteran has asbestosis.

2.  There is no competent and probative evidence that the Veteran's respiratory disorders, diagnosed as emphysema and chronic obstructive pulmonary disease (COPD), are etiologically related to active service, to include the reported exposure to asbestos.  


CONCLUSION OF LAW

The criteria for service connection for a respiratory or lung disorder, to include asbestosis and emphysema, claimed as a result of exposure to asbestos, have not been met.  38 U.S.C.A. §§ 1131, 1112 (West 2002) 38 C.F.R. § 3.303 (2012).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Pre-adjudicatory notice was provided to the Veteran in letters dated November 2005 and March 2006.  Accordingly, the duty to notify has been fulfilled.  

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty has also been met, as the Veteran's service, VA and private treatment records have been associated with the claims folder and two VA examinations have been conducted in conjunction with the claim.  

The RO/AMC substantially complied with the November 2010 remand by asking the Veteran to identify any additional pertinent treatment records that were not currently of record, requesting records from the Social Security Administration (SSA), obtaining records from the VA outpatient clinic in Watertown, New York, and scheduling another VA examination.  See e.g., November 2010 letter; see also D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  VA obtained a reply from the SSA that the Veteran's records had been destroyed, successfully obtained the requested VA treatment records, and obtained a VA examination in February 2011, but was unsuccessful in obtaining records identified by the Veteran from Guthrie Hospital in Ft. Drum, New York.  See e.g., memoranda dated April 2011 and September 2011; September 2011 VA Form 3101.  The Veteran was notified that records from Guthrie Hospital could not be obtained.  See September 2011 letter; 38 C.F.R. § 3.159 (c)(2).  

Based on the foregoing, all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran asserts that he currently has a lung disorder, claimed as emphysema, which is due to asbestos exposure from working as a wheeled vehicle mechanic in the motor pool during service.  He asserts that he was exposed to asbestos while cleaning out brake lines using high pressure air, which caused him to inhale asbestos fibers.  He denies being exposed to any asbestos or chemicals after service while working as an automotive technician.  The Veteran contends that emphysema was diagnosed as a result of the exposure to asbestos by Dr. E. at the VA clinic in Watertown.  He also contends that he smoked cigarettes in service but quit when he left service.  See VA Forms 21-4138 dated October 2003, October 2005, December 2005, December 2006 and January 2011; February 2007 VA Form 9; October 2010 written brief presentation.  

Service treatment records are devoid of reference to complaint of, or treatment for, a lung or respiratory disorder, though the Veteran was treated for an upper respiratory infection and sinusitis in November 1961.  See health record.  At the time of his separation from service, clinical evaluation of his lungs and chest was normal and it was noted that childhood asthma had given him no trouble since.  The Veteran denied shortness of breath and chronic cough.  See June 1963 reports of medical examination and history.  

The post-service evidence of record reveals that the Veteran has received treatment for both emphysema and COPD.  See e.g., November 1995 radiology report; September 1997 progress note; September 2006 VA respiratory examination.  There was no positive evidence of asbestosis on chest x-ray in September 2006.  See September 2006 VA respiratory examination.  Recent pulmonary nodules found on computed tomography (CT) scan are felt to be secondary to the Veteran's non-Hodgkin's lymphoma.  See June 2008 CT thorax with contrast; June 2009 pulmonary note.  The question to be resolved in this case is whether the Veteran has a current lung or respiratory disorder that is etiologically related to active service.  

Treatment records from the VA Clinic in Ft. Drum, New York, reveal that the Veteran's first visit was in February 1995 and that he received treatment from Dr. B.J.E.  Although the Veteran was seen with complaints of heavy breathing and shortness of breath, and was treated for emphysema and COPD, there is no indication that either respiratory disorder was linked by Dr. E. to any exposure to asbestos, as alleged by the Veteran, or to his military service.  

The Veteran underwent a VA respiratory examination in September 2006 and was diagnosed with emphysema.  No opinion on etiology was provided.  The only competent opinion of record is that obtained during a February 2011 VA examination, which was conducted pursuant to the Board's remand.  The VA examiner reported reviewing the claims folder and noted that one of the Veteran's in-service activities was using an air hose to blow brake drums clean, which created a lot of brake dust.  The examiner indicated that given the time period, the dust was most likely laced with asbestos.  The examiner also noted a long history of tobacco abuse, as recently as 2010.  The examiner specifically noted the absence of fibrosis and calcified pleural plaques on thoracic CT scans taken in May 2010 and September 2010 and the absence of any evidence of an asbestos-related pulmonary disease.  The examiner indicated that the Veteran certainly had evidence of emphysema/COPD and was status post treatment for non-Hodgkin's lymphoma with presumed pulmonary spread and nodules being followed by oncology.  

The examiner stated that asbestos exposure does not cause emphysema, that there is no indication on testing that the Veteran has any asbestos-related pulmonary disease, and that the fact that he smoked for at least 40 years is far and away the most likely cause of his COPD.  The examiner also noted that the Veteran was not able to give any indication that his COPD was in any way related to exposures during service.  It was the examiner's impression that the Veteran had COPD (pulmonary function tests (PFT) were pending) with no indication that he has any asbestos-related disease or that he had any service-connected pulmonary disease.  In an addendum, it was noted that the Veteran could not inspire fully for the DLCO on PFT and that the test results were not reliable.  

The Veteran has reported on several occasions in written statements to VA that although he smoked cigarettes in service, he quit when he left service.  This assertion is refuted in VA treatment records, which reveal that although the Veteran has quit on several occasions, he has a history of smoking noted beginning in 1995 and dating up to as late as September 2011.  See e.g., October 1995 general medical examination (he has been a smoker, although recently he is only smoking one or two cigarettes a day); November 1997 progress note (long time smoker of one pack a day); May 2002 Watertown clinic progress note (assessment of nicotine addiction; currently smokes two packs of cigarettes per week; referred to Quit Smart Program); April 2003 Watertown clinic progress note (started smoking again); June 2005 behavioral health outpatient progress note (quit smoking after meeting his soul mate but resumed smoking after breakup); June 2010 clinic progress note (smokes about one pack of cigarettes per month); September 2011 pharmacy note (meets criteria for trial of smoking cessation medication due to tobacco abuse disorder).  Given the foregoing, the Board does not find the Veteran's assertion that he has not smoked since service to be credible.  

The February 2011 VA examiner reviewed the claims folder and pertinent test results of record dated prior to the examination and explained that asbestos exposure does not cause emphysema and that there is no indication on testing that the Veteran has any asbestos-related pulmonary disease.  The examiner also determined that the Veteran's smoking was the cause of his emphysema/COPD.  This opinion is afforded high probative value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  

In the absence of competent and probative evidence establishing an etiological relationship between the Veteran's respiratory disorders, diagnosed as emphysema and COPD, and active service, to include the reported exposure to asbestos, service connection is not warranted and the claim must be denied.  See 38 C.F.R. § 3.303.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012).


ORDER

Service connection for a respiratory or lung disorder, to include asbestosis and emphysema, claimed as a result of exposure to asbestos, is denied.  



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


